
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 253
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Forbes (for
			 himself and Mr. McIntyre) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Affirming the rich spiritual and religious
		  history of our Nation’s founding and subsequent history and expressing support
		  for designation of the first week in May as America’s Spiritual Heritage
		  Week for the appreciation of and education on America’s history of
		  religious faith.
	
	
		Whereas religious faith was not only important in official
			 American life during the periods of discovery, exploration, colonization, and
			 growth but has also been acknowledged and incorporated into all 3 branches of
			 the Federal Government from their very beginning;
		Whereas the Supreme Court of the United States affirmed
			 this self-evident fact in a unanimous ruling declaring “This is a religious
			 people … From the discovery of this continent to the present hour, there is a
			 single voice making this affirmation”;
		Whereas political scientists have documented that the most
			 frequently cited source in the political period known as The Founding Era was
			 the Bible;
		Whereas the first act of America’s first Congress in 1774
			 was to ask a minister to open with prayer and to lead Congress in the reading
			 of 4 chapters of the Bible;
		Whereas Congress regularly attended church and Divine
			 service together en masse;
		Whereas throughout the American Founding, Congress
			 frequently appropriated money for missionaries and for religious instruction, a
			 practice that Congress repeated for decades after the passage of the
			 Constitution and the First Amendment;
		Whereas in 1776, Congress approved the Declaration of
			 Independence with its 4 direct religious acknowledgments referring to God as
			 the Creator (“All people are endowed by their Creator with certain unalienable
			 rights, that among these are life, liberty and the pursuit of happiness”), the
			 Lawgiver (“the laws of nature and nature’s God”), the Judge (“appealing to the
			 Supreme Judge of the world”), and the Protector (“with a firm reliance on the
			 protection of Divine Providence”);
		Whereas upon approving the Declaration of Independence,
			 John Adams declared that the Fourth of July “ought to be commemorated as the
			 day of deliverance by solemn acts of devotion to God Almighty”;
		Whereas the Liberty Bell was named for the Biblical
			 inscription from Leviticus 25:10 emblazoned around it: “Proclaim liberty
			 throughout the land, to all the inhabitants thereof”;
		Whereas in 1782, Congress approved the production of the
			 first English language Bible printed in America, and provided the congressional
			 endorsement that “the United States in Congress assembled … recommend this
			 edition of the Bible to the inhabitants of the United States”;
		Whereas in 1782, Congress adopted (and has reaffirmed on
			 numerous subsequent occasions) the National Seal with its Latin motto “Annuit
			 Coeptis,” meaning “God has favored our undertakings,” along with the eye of
			 Providence in a triangle over a pyramid, the eye and the motto “allude to the
			 many signal interpositions of Providence in favor of the American
			 cause”;
		Whereas the 1783 Treaty of Paris that officially ended the
			 Revolution and established America as an independent nation begins with the
			 appellation “In the name of the most holy and undivided Trinity”;
		Whereas in 1787, at the Constitutional Convention in
			 Philadelphia, Benjamin Franklin declared, “God governs in the affairs of men.
			 And if a sparrow cannot fall to the ground without His notice, is it probable
			 that an empire can rise without His aid? … Without His concurring aid, we shall
			 succeed in this political building no better than the builders of
			 Babel”;
		Whereas the delegates to the Constitutional Convention
			 concluded their work by in effect placing a religious punctuation mark at the
			 end of the Constitution in the Attestation Clause, noting not only that they
			 had completed the work with “the unanimous consent of the States present” but
			 they had done so “in the Year of our Lord one thousand seven hundred and eighty
			 seven”;
		Whereas James Madison declared that he saw the finished
			 Constitution as a product of “a finger of that Almighty Hand which has been so
			 frequently and signally extended to our relief in the critical stages of the
			 Revolution,” and George Washington viewed it as “little short of a miracle,”
			 and Benjamin Franklin believed that its writing had been “influenced, guided,
			 and governed by that omnipotent, omnipresent, and beneficent Ruler, in Whom all
			 inferior spirits live, and move, and have their being”;
		Whereas, from 1787 to 1788, State conventions to ratify
			 the United States Constitution not only began with prayer but even met in
			 church buildings;
		Whereas in 1795, during construction of the Capitol, a
			 practice was instituted whereby “public worship is now regularly administered
			 at the Capitol, every Sunday morning, at 11 o’clock”;
		Whereas in 1789, the first Federal Congress, the Congress
			 that framed the Bill of Rights, including the First Amendment, appropriated
			 Federal funds to pay chaplains to pray at the opening of all sessions, a
			 practice that has continued to this day, with Congress not only funding its
			 congressional chaplains but also the salaries and operations of more than 4,500
			 military chaplains;
		Whereas in 1789, Congress, in the midst of framing the
			 Bill of Rights and the First Amendment, passed the first Federal law touching
			 education, declaring that “Religion, morality, and knowledge, being necessary
			 to good government and the happiness of mankind, schools and the means of
			 education shall forever be encouraged”;
		Whereas in 1789, on the same day that Congress finished
			 drafting the First Amendment, it requested President Washington to declare a
			 National day of prayer and thanksgiving, resulting in the first Federal
			 official Thanksgiving proclamation that declared “it is the duty of all nations
			 to acknowledge the providence of Almighty God, to obey His will, to be grateful
			 for His benefits, and humbly to implore His protection and favor”;
		Whereas in 1800, Congress enacted naval regulations
			 requiring that Divine service be performed twice every day aboard “all ships
			 and vessels in the navy,” with a sermon preached each Sunday;
		Whereas in 1800, Congress approved the use of the
			 just-completed Capitol structure as a church building, with Divine services to
			 be held each Sunday in the Hall of the House, alternately administered by the
			 House and Senate chaplains;
		Whereas in 1853, Congress declared that congressional
			 chaplains have a “duty … to conduct religious services weekly in the Hall of
			 the House of Representatives”;
		Whereas by 1867, the church at the Capitol was the largest
			 church in Washington, DC, with up to 2,000 people a week attending Sunday
			 service in the Hall of the House;
		Whereas by 1815, over 2,000 official governmental calls to
			 prayer had been issued at both the State and the Federal levels, with thousands
			 more issued since 1815;
		Whereas in 1853, the United States Senate declared that
			 the Founding Fathers “had no fear or jealousy of religion itself, nor did they
			 wish to see us an irreligious people . . . they did not intend to spread over
			 all the public authorities and the whole public action of the nation the dead
			 and revolting spectacle of atheistical apathy”;
		Whereas in 1854, the United States House of
			 Representatives declared “It [religion] must be considered as the foundation on
			 which the whole structure rests … Christianity; in its general principles, is
			 the great conservative element on which we must rely for the purity and
			 permanence of free institutions”;
		Whereas in 1864, Congress passed an act authorizing each
			 State to display statues of 2 of its heroes in the United States Capitol,
			 resulting in numerous statues of noted Christian clergymen and leaders at the
			 Capitol, including Gospel ministers such as the Revs. James A. Garfield, John
			 Peter Muhlenberg, Jonathan Trumbull, Roger Williams, Jason Lee, Marcus Whitman,
			 and Martin Luther King, Jr., Gospel theologians such as Roger Sherman, Catholic
			 priests such as Father Damien, Jacques Marquette, Eusebio Kino, and Junipero
			 Serra, Catholic nuns such as Mother Joseph, and numerous other religious
			 leaders;
		Whereas in 1865, by law Congress authorized the
			 inscription of “In God We Trust” on American coinage;
		Whereas in 1870, the Federal Government made Christmas and
			 Thanksgiving as official holidays;
		Whereas in 1904, the Federal Government printed the Life
			 and Morals of Jesus of Nazareth, which was distributed to new Members of
			 Congress for the next half-century;
		Whereas in 1931, Congress by law adopted the Star-Spangled
			 Banner as the official National Anthem, with its phrases such as “may the
			 Heav’n-rescued land Praise the Power that hath made and preserved us a nation,”
			 and “this be our motto, ‘In God is our trust!’”;
		Whereas in 1954, Congress by law added the phrase “one
			 nation under God” to the Pledge of Allegiance;
		Whereas in 1954, a special Congressional Prayer Room was
			 added to the Capitol with a kneeling bench, an altar, an open Bible, an
			 inspiring stained-glass window with George Washington kneeling in prayer, the
			 declaration of Psalm 16:1: “Preserve me, O God, for in Thee do I put my trust,”
			 and the phrase “This Nation Under God” displayed above the kneeling, prayerful
			 Washington;
		Whereas in 1956, Congress by law made “In God We Trust”
			 the National Motto, and added the phrase to American currency;
		Whereas the constitutions of each of the 50 States, either
			 in the preamble or body, explicitly have recognized or expressed gratitude to
			 God;
		Whereas America’s first Presidential Inauguration
			 incorporated 7 specific religious activities, including—
			(1)the use of the
			 Bible to administer the oath;
			(2)affirming the
			 religious nature of the oath by the adding the prayer “So help me God!” to the
			 oath;
			(3)inaugural prayers
			 offered by the President;
			(4)religious content
			 in the inaugural address;
			(5)civil leaders
			 calling the people to prayer or acknowledgment of God;
			(6)inaugural worship
			 services attended en masse by Congress as an official part of congressional
			 activities;
			(7)clergy-led
			 inaugural prayers; and
			(8)activities which
			 have been replicated in whole or part by every subsequent President;
			Whereas President George Washington declared “Of all the
			 dispositions and habits which lead to political prosperity, religion and
			 morality are indispensable supports”;
		Whereas President John Adams, one of only 2 signers of the
			 Bill of Rights and First Amendment, declared “As the safety and prosperity of
			 nations ultimately and essentially depend on the protection and the blessing of
			 Almighty God, and the national acknowledgment of this truth is not only an
			 indispensable duty which the people owe to Him”;
		Whereas President Jefferson not only attended Divine
			 services at the Capitol throughout his presidency and had the Marine Band play
			 at the services, but during his administration church services were also begun
			 in the War Department and the Treasury Department, thus allowing worshippers on
			 any given Sunday the choice to attend church at either the United States
			 Capitol, the War Department, or the Treasury Department if they so
			 desired;
		Whereas Thomas Jefferson urged local governments to make
			 land available specifically for Christian purposes, provided Federal funding
			 for missionary work among Indian tribes, and declared that religious schools
			 would receive “the patronage of the government”;
		Whereas President Andrew Jackson declared that the Bible
			 “is the rock on which our Republic rests”;
		Whereas President Abraham Lincoln declared that the Bible
			 “is the best gift God has given to men . . . But for it, we could not know
			 right from wrong”;
		Whereas President William McKinley declared that “Our
			 faith teaches us that there is no safer reliance than upon the God of our
			 fathers, Who has so singularly favored the American people in every national
			 trial and Who will not forsake us so long as we obey His commandments and walk
			 humbly in His footsteps”;
		Whereas Teddy Roosevelt declared “The Decalogue and the
			 Golden Rule must stand as the foundation of every successful effort to better
			 either our social or our political life”;
		Whereas President Woodrow Wilson declared that “America
			 was born to exemplify that devotion to the elements of righteousness which are
			 derived from the revelations of Holy Scripture”;
		Whereas President Herbert Hoover declared that “American
			 life is builded, and can alone survive, upon . . . [the] fundamental philosophy
			 announced by the Savior nineteen centuries ago”;
		Whereas President Franklin D. Roosevelt not only led the
			 Nation in a 6 minute prayer during D–Day on June 6, 1944, but he also declared
			 that “If we will not prepare to give all that we have and all that we are to
			 preserve Christian civilization in our land, we shall go to
			 destruction”;
		Whereas President Harry S. Truman declared that “The
			 fundamental basis of this Nation’s law was given to Moses on the Mount. The
			 fundamental basis of our Bill of Rights comes from the teachings which we get
			 from Exodus and St. Matthew, from Isaiah and St. Paul”;
		Whereas President Harry S. Truman told a group touring
			 Washington, DC, that “You will see, as you make your rounds, that this Nation
			 was established by men who believed in God. … You will see the evidence of this
			 deep religious faith on every hand”;
		Whereas President Dwight D. Eisenhower declared that
			 “Without God there could be no American form of government, nor an American way
			 of life. Recognition of the Supreme Being is the first, the most basic,
			 expression of Americanism. Thus, the founding fathers of America saw it, and
			 thus with God’s help, it will continue to be” in a declaration later repeated
			 with approval by President Gerald Ford;
		Whereas President John F. Kennedy declared that “The
			 rights of man come not from the generosity of the state but from the hand of
			 God”;
		Whereas President Ronald Reagan, after noting “The
			 Congress of the United States, in recognition of the unique contribution of the
			 Bible in shaping the history and character of this Nation and so many of its
			 citizens, has … requested the President to designate the year 1983 as the ‘Year
			 of the Bible’”, officially declared 1983 as “The Year of the Bible”;
		Whereas every other President has similarly recognized the
			 role of God and religious faith in the public life of America;
		Whereas all sessions of the United States Supreme Court
			 begin with the Court’s Marshal announcing, “God save the United States and this
			 honorable court”;
		Whereas a regular and integral part of official activities
			 in the Federal courts, including the United States Supreme Court, was the
			 inclusion of prayer by a minister of the Gospel;
		Whereas the United States Supreme Court has declared
			 throughout the course of our Nation’s history that the United States is “a
			 Christian country”, “a Christian nation”, “a Christian people”, “a religious
			 people whose institutions presuppose a Supreme Being”, and that “we cannot read
			 into the Bill of Rights a philosophy of hostility to religion”;
		Whereas Justice John Jay, an author of the Federalist
			 Papers and original Justice of the United States Supreme Court, urged “The most
			 effectual means of securing the continuance of our civil and religious
			 liberties is always to remember with reverence and gratitude the Source from
			 which they flow”;
		Whereas Justice James Wilson, a signer of the
			 Constitution, declared that “Human law must rest its authority ultimately upon
			 the authority of that law which is Divine … Far from being rivals or enemies,
			 religion and law are twin sisters, friends, and mutual assistants”;
		Whereas Justice William Paterson, a signer of the
			 Constitution, declared that “Religion and morality … [are] necessary to good
			 government, good order, and good laws”;
		Whereas President George Washington, who passed into law
			 the first legal acts organizing the Federal judiciary, asked, “where is the
			 security for property, for reputation, for life, if the sense of religious
			 obligation desert the oaths in the courts of justice?”;
		Whereas some of the most important monuments, buildings,
			 and landmarks in Washington, DC, include religious words, symbols, and
			 imagery;
		Whereas in the United States Capitol the declaration “In
			 God We Trust” is prominently displayed in both the United States House and
			 Senate Chambers;
		Whereas around the top of the walls in the House Chamber
			 appear images of 23 great lawgivers from across the centuries, but Moses (the
			 lawgiver, who—according to the Bible—originally received the law from God,) is
			 the only lawgiver honored with a full face view, looking down on the
			 proceedings of the House;
		Whereas religious artwork is found throughout the United
			 States Capitol, including in the Rotunda where the prayer service of
			 Christopher Columbus, the Baptism of Pocahontas, and the prayer and Bible study
			 of the Pilgrims are all prominently displayed; in the Cox Corridor of the
			 Capitol where the words “America! God shed His grace on thee” are inscribed; at
			 the east Senate entrance with the words “Annuit Coeptis” which is Latin for
			 “God has favored our undertakings”, and in numerous other locations;
		Whereas images of the Ten Commandments are found in many
			 Federal buildings across Washington, DC, including in bronze in the floor of
			 the National Archives; in a bronze statue of Moses in the Main Reading Room of
			 the Library of Congress; in numerous locations at the U.S. Supreme Court,
			 including in the frieze above the Justices, the oak door at the rear of the
			 Chamber, the gable apex, and in dozens of locations on the bronze latticework
			 surrounding the Supreme Court Bar seating;
		Whereas in the Washington Monument not only are numerous
			 Bible verses and religious acknowledgments carved on memorial blocks in the
			 walls, including the phrases: “Holiness to the Lord” (Exodus 28:26, 30:30,
			 Isaiah 23:18, Zechariah 14:20), “Search the Scriptures” (John 5:39), “The
			 memory of the just is blessed” (Proverbs 10:7), “May Heaven to this Union
			 continue its beneficence”, and “In God We Trust”, but the Latin inscription
			 Laus Deo meaning “Praise be to God” is engraved on the monument’s
			 capstone;
		Whereas of the 5 areas inside the Jefferson Memorial into
			 which Jefferson’s words have been carved, 4 are God-centered, including
			 Jefferson’s declaration that “God who gave us life gave us liberty. Can the
			 liberties of a nation be secure when we have removed a conviction that these
			 liberties are the gift of God? Indeed I tremble for my country when I reflect
			 that God is just, that His justice cannot sleep forever”;
		Whereas the Lincoln Memorial contains numerous
			 acknowledgments of God and citations of Bible verses, including the
			 declarations that “we here highly resolve that … this nation under God … shall
			 not perish from the earth”; “The Almighty has His own purposes. ‘Woe unto the
			 world because of offenses; for it must needs be that offenses come, but woe to
			 that man by whom the offense cometh’” (Matthew 18:7), “as was said three
			 thousand years ago, so still it must be said ‘the judgments of the Lord are
			 true and righteous altogether’” (Psalms 19:9), “one day every valley shall be
			 exalted and every hill and mountain shall be made low, the rough places will be
			 made plain, and the crooked places will be made straight and the glory of the
			 Lord shall be revealed and all flesh see it together” (Dr. Martin Luther King’s
			 speech, based on Isaiah 40:4–5);
		Whereas in the Library of Congress, The Giant Bible of
			 Mainz, and The Gutenberg Bible are on prominent permanent display and etched on
			 the walls are Bible verses, including “The light shineth in darkness, and the
			 darkness comprehendeth it not” (John 1:5), “Wisdom is the principal thing;
			 therefore, get wisdom and with all thy getting, get understanding” (Proverbs
			 4:7), “What doth the Lord require of thee, but to do justly, and to love mercy,
			 and to walk humbly with thy God” (Micah 6:8), and “The heavens declare the
			 Glory of God, and the firmament showeth His handiwork” (Psalm 19:1);
		Whereas numerous other of the most important American
			 government leaders, institutions, monuments, buildings, and landmarks both
			 openly acknowledge and incorporate religious words, symbols, and imagery into
			 official venues;
		Whereas such acknowledgments are even more frequent at the
			 State and local level than at the Federal level, where thousands of such
			 acknowledgments exist; and
		Whereas the first week in May would be an appropriate week
			 to designate as “America’s Spiritual Heritage Week”: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)affirms the rich spiritual and diverse
			 religious history of our Nation’s founding and subsequent history, including up
			 to the current day;
			(2)recognizes that
			 the religious foundations of faith on which America was built are critical
			 underpinnings of our Nation’s most valuable institutions and form the
			 inseparable foundation for America’s representative processes, legal systems,
			 and societal structures;
			(3)rejects, in the
			 strongest possible terms, any effort to remove, obscure, or purposely omit such
			 history from our Nation’s public buildings and educational resources; and
			(4)expresses support
			 for designation of a “America’s Spiritual Heritage Week” for the appreciation
			 of and education on America’s history of religious faith.
			
